DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Remarks filed on 11/02/2022.
Claims 1, 2, 6 and 7 have been amended. 
Claims 21 and 22 have been added.
According claims 1-12 and 21-22 are pending and presented for examination.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over M. Gumiela et al. (J Radioanal Nucl Chem, 310, 1061-1067, 2016) in view of Wilson et al. (US 2014/0029710) is maintained for reasons of record in the previous office action filed on 08/04/2022.
Gumiela discloses a precipitation method for isolation of 9° Tc from irradiated 10°Mo target (abstract). The metallic Mo powder was dissolved in a minimum volume of nitric acid and about 100 MBq of 99mTc from generator, followed by addition of triammonium phosphate and ammonium nitrate to the solution and Mo was precipitate. After filtration of the solid the solution containing °°"Tc and trace impurities of Mo was alkalized with sodium hydroxide solution. The alkalized solution was passed through C18 cartridge and washed with 5 ml of sodium hydroxide and 9°"TcO-4 was eluted using 50 ml of water with flow rate 0.5 ml min-1. Alternately, a second method using a column filled with AnaLigTc-02 disclosed for isolation of 9°"Tc. In this approach 8.5 ml of solution was mixed after precipitation with the same volume of NaOH and with 200 ul of 9°"TcO-4 which was eluted form generator. The alkalized solution was passed through the column filled with AnaLigTc-02 resin. After loading the column was washed with 3 ml of NaOH and 99mTc was eluted using 17 ml of water with flow rate 0.5 ml min-1. Using Dowex-50WX2 ion exchange resin ions Na+ are removed and replaced by H+. For this purpose a glass column was filled with 2 g of Dowex-50WX2 resin which had been previously washed with water. The sorbent was conditioned with 15 ml of 2 M HCI. Next, eluent containing 99mTc was passed through this column. After this, solution was directed to the top of Al2O3 column. A glass column was filled with 1 g of the alumina suspended in 0.01 M HNOs. The 99mTc was eluted with 0.9 % NaCl. Flow rate was maintained at 1 ml min-1 (page 1062 and Fig.1). Additional disclosure includes that the proposed method is fast and simple and gives in model experiments the recovery of 99mTc greater than 96% and molybdenum target material can be easily recovered from the waste stream as ammonium molybdenum phosphate (AMP). More than 90% of Mo goes to the AMP.
Gumiela fails to disclose treating first liquid phase of the daughter isotope to precipitate bulk amounts of the parent isotope.
Wilson discloses a method for preparation of technetium isotope, comprising irradiating a molybdenum metal target with charged particles to produce a technetium isotope, separating the technetium isotope following irradiation of the molybdenum metal, re-claiming the molybdenum metal, and reforming the molybdenum metal into a further molybdenum target for a further irradiation step. This process may then be repeated (abstract and 0007). Wilson discloses that in order to recycle the molybdenum to make further targets, there are additional steps required to recover metallic molybdenum from the dissolved molybdenum solution.
NOTE: With respect to further treat first liquid phase of the daughter isotope to precipitate bulk amounts of the parent isotope (molybdenum) would have been obvious to one of ordinary skill in the art at the time the invention was made to increase molybdenum target for a further irradiation step, such as disclosed by Wilson (the process recycling enriched '°Mo metal targets, back to the metallic molybdenum with a metal to metal recovery yield of 87% and production of large quantities of 99mTc on a routine basis), to obtain an optimal process conditions without undue experimentation. One of ordinary skill in the art would have a reasonable expectation of success because routine optimization of the prior art for capturing required radioisotope from the target material procedure is within the capability of one of ordinary skill in the art. See MPEP § 2144.05 which states: [Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Furthermore, the optimization of the pharmaceutical formulation with ingredients well known in the pharmaceutical art is considered well within the competence level of an ordinary skilled artisan in the pharmaceutical sciences, involving merely routing skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of treating first quid phase of the daughter isotope to precipitate bulk amounts of the parent isotope into Gumiela ‘s method for isolation of 99mTc from irradiated '°°Mo. The person of ordinary skill in the art would have motivated to make those modifications and would have had a reasonable expectation success because both Gumiela and Wilson teaches that recycling of the expensive stable isotope will be cost effective and MDP labelled with cyclotron production of 99mTc using recycling of enriched 100Mo metal targets will offer a new route to the routine production of clinical radiopharmaceuticals in clinical nuclear medicine practice.
Applicants arguments filed on 11/02/2022 have been considered but they are not persuasive. Applicant argues that Wilson describes a method of using nitric acid to filter ammonium molybdate in the context of recycling enriched targets and Wilson uses evaporation to recycle parent isotope instead of column as claimed. This argument is not persuasive Gumiela reference is relied upon to show a precipitation method for isolation of 99mTc from irradiated 100Mo target involving a sequence of steps including after filtration of the solids the solution containing 99mTc and trace impurities of Mo was passed through the column filled with /anaLigTc-02 resin and Wilson discloses the use of alcohol such as methanol or ethanol to recover ammonium molybdate and resulting solids are filtered. Isolation of ammonium molybdate may be in the filtration method (0064). In doing so, can obtain a first solid phase (ammonium molybdate) and the filtrate would be first liquid phase. In one embodiment, Wilson discloses that the exemplary embodiment is primarily focused on 99mTc production (using enriched 100Mo targets); however, by virtue of the nature of the processes used and the properties of the materials (i.e. differently isotopically enriched samples of the same metals), it can be soundly predicted that the disclosed methods may be applied to any situation where an enriched molybdenum metal target is irradiated with a charged particle beam for the purpose of producing a desired technetium isotope such as the medically relevant 94mTc isotope (using enriched 94Mo targets). Although the method may also be applied to non-enriched molybdenum, there is no need to pursue the cycle if non-enriched, i.e. natural abundance, molybdenum was used since natural abundance molybdenum (natMo) is extremely inexpensive, thus there would be no cost-benefit to recycling under current economic conditions (0024). 
Further, the efficient recycling of enriched metallic 100Mo targets has been demonstrated. The process recycles enriched 100Mo metal targets using ammonium molybdate purification by 99mTc extraction from a dissolved 100Mo metal target, purification of the resulting ammonium molybdate, and hydrogen reduction back to the metallic molybdenum with a metal to metal recovery yield of 87%. Careful selection of the ions introduced during target dissolution and basification was made to allow for the isolation of ammonium molybdate by lyophilization in such form that additional purification was not required before reduction of the molybdate back to molybdenum. It is expected that this will be improved by working with larger quantities of material (e.g. greater than a few grams). It is compatible with the production of large quantities of .sup.99mTc on a routine basis. The recycled 100Mo has been fabricated into a new target and used to produce [99mTa]TcO4 that is comparable to generator derived 99mTc. Thus, the Examiner maintains that a person of ordinary skill in the art would have had a reasonably high expectation of success in producing the instant invention using the guidance set forth by the reference. Therefore, the invention as a whole would also have been prima-facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, alone or in combination, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618